Exhibit 10.6
EXECUTION COPY
Deutsche Bank (LOGO) [g20662g2066201.gif]
Deutsche Bank AG, London Branch
Winchester house
1 Great Winchester St,
London EC2N 2DB
Telephone: 44 20 7545 8000
c/o Deutsche Bank Securities Inc.
60 Wall Street
New York, NY 10005
Telephone: 212-250-2500

     
DATE:
  September 24, 2009
 
   
TO:
  Gaylord Entertainment Company
 
  One Gaylord Drive
 
  Nashville, Tennessee 37214
ATTENTION:
  General Counsel
TELEPHONE:
  (615) 316-6000
FACSIMILE:
  (615) 316-6854
 
   
FROM:
  Deutsche Bank AG, London Branch
TELEPHONE:
  44 20 7545 0556
FACSIMILE:
  44 11 3336 2009
 
   
SUBJECT:
  Equity Derivatives Confirmation
 
   
REFERENCE NUMBER(S):
  349579

The purpose of this facsimile agreement (this “Confirmation”) is to confirm the
terms and conditions of the transaction entered into between Deutsche Bank AG,
London Branch (“Deutsche”) and Gaylord Entertainment Company (“Counterparty”) on
the Trade Date specified below (the “Transaction”). This Confirmation
constitutes a “Confirmation” as referred to in the ISDA Master Agreement
specified below. This Confirmation constitutes the entire agreement and
understanding of the parties with respect to the subject matter and terms of the
Transaction and supersedes all prior or contemporaneous written and oral
communications with respect thereto.
DEUTSCHE BANK AG IS NOT REGISTERED AS A BROKER OR DEALER UNDER THE U.S.
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED. DEUTSCHE BANK SECURITIES INC.
(“AGENT”) HAS ACTED SOLELY AS AGENT IN CONNECTION WITH THE TRANSACTION AND HAS
NO OBLIGATION, BY WAY OF ISSUANCE, ENDORSEMENT, GUARANTEE OR OTHERWISE WITH
RESPECT TO THE PERFORMANCE OF EITHER PARTY UNDER THE TRANSACTION. DEUTSCHE BANK
AG, LONDON BRANCH IS NOT A MEMBER OF THE SECURITIES INVESTOR PROTECTION
CORPORATION (SIPC).
The definitions contained in the 2002 ISDA Equity Derivatives Definitions (the
“Equity Definitions”), as published by the International Swaps and Derivatives
Association, Inc., are incorporated into this Confirmation. In the event of any
inconsistency between the Equity Definitions and the terms of this Confirmation,
the terms of this Confirmation shall govern. For the purposes of the Equity
Definitions, each reference herein to a Warrant shall be deemed to be a
reference to a Call or an Option, as context requires.

 



--------------------------------------------------------------------------------



 



This Confirmation evidences a complete and binding agreement between Deutsche
and Counterparty as to the terms of the Transaction to which this Confirmation
relates. This Confirmation shall supplement, form a part of, and be subject to
an agreement (the “Agreement”) in the form of the ISDA 2002 Master Agreement as
if Deutsche and Counterparty had executed an agreement in such form (without any
Schedule but with the “Cross-Default” provisions of Section 5(a)(vi) applicable
to Counterparty with a “Threshold Amount” of U.S. $35 million and with such
other elections set forth in this Confirmation). For the avoidance of doubt, the
Transaction shall be the only transaction under the Agreement.
The Transaction is a Warrant Transaction, which shall be considered a Share
Option Transaction for purposes of the Equity Definitions, and shall have the
following terms:
General:

     
Trade Date:
  September 24, 2009.
 
   
Effective Date:
  September 29, 2009.
 
   
Components:
  The Transaction will be divided into individual Components, each with the
terms set forth in this Confirmation, and, in particular, with the Number of
Warrants and Expiration Date set forth in this Confirmation. The payments and
deliveries to be made upon settlement of the Transaction will be determined
separately for each Component as if each Component were a separate Transaction
under the Agreement.
 
   
Warrant Style:
  European.
 
   
Warrant Type:
  Call.
 
   
Seller:
  Counterparty.
 
   
Buyer:
  Deutsche.
 
   
Shares:
  The common stock, par value USD $.01 per share, of Counterparty.
 
   
Number of Warrants:
  For each Component, as provided in Annex C to this Confirmation.
 
   
Strike Price:
  As provided in Annex B to this Confirmation.
 
   
Premium:
  As provided in Annex B to this Confirmation.
 
   
Premium Payment Date:
  The Effective Date.
 
   
Exchange:
  The New York Stock Exchange.
 
   
Related Exchanges:
  All Exchanges.
 
   
Calculation Agent:
  Deutsche. The Calculation Agent shall, upon written request by the
Counterparty, provide a written explanation of any calculation or adjustment
made by it including, where applicable, a description of the methodology and
data applied.

2



--------------------------------------------------------------------------------



 



Procedure for Exercise:
     In respect of any Component:

     
Expiration Date:
  As provided in Annex C to this Confirmation (or, if such date is not a
Scheduled Trading Day, the next following Scheduled Trading Day that is not
already an Expiration Date for another Component); provided that if that date is
a Disrupted Day, the Expiration Date for such Component shall be the first
succeeding Scheduled Trading Day that is not a Disrupted Day and is not or is
not deemed to be an Expiration Date in respect of any other Component of the
Transaction hereunder; and provided further that if the Expiration Date has not
occurred pursuant to the preceding proviso as of the Final Disruption Date, the
Final Disruption Date shall be the Expiration Date (irrespective of whether such
date is an Expiration Date in respect of any other Component for the
Transaction) and, notwithstanding anything to the contrary in this Confirmation
or the Equity Definitions, the Relevant Price for the Expiration Date shall be
the prevailing market value per Share determined by the Calculation Agent in a
commercially reasonable manner. Notwithstanding the foregoing and anything to
the contrary in the Equity Definitions, if a Market Disruption Event occurs on
any Expiration Date, the Calculation Agent may determine that such Expiration
Date is a Disrupted Day only in part, in which case the Calculation Agent shall
make adjustments to the number of Warrants for the relevant Component for which
such day shall be the Expiration Date and shall designate the Scheduled Trading
Day determined in the manner described in the immediately preceding sentence as
the Expiration Date for the remaining Warrants for such Component. Section 6.6
of the Equity Definitions shall not apply to any Valuation Date occurring on an
Expiration Date. “Final Disruption Date” has the meaning provided in Annex B to
this Confirmation.
 
   
Automatic Exercise:
  Applicable. Each Warrant not previously exercised will be deemed to be
automatically exercised on the Expiration Time on the relevant Expiration Date.
 
   
Market Disruption Event:
  Section 6.3(a) of the Equity Definitions is hereby amended by deleting the
words “during the one hour period that ends at the relevant Valuation Time,
Latest Exercise Time, Knock-in Valuation Time or Knock-out Valuation Time, as
the case may be,” in clause (ii) thereof, and by replacing the words “or
(iii) an Early Closure.” with “(iii) an Early Closure or (iv) a Regulatory
Disruption, in each case that the Calculation Agent determines is material.”
 
   
 
  Section 6.3(d) of the Equity Definitions is hereby amended by deleting the
remainder of the provision following the term “Scheduled Closing Time” in the
fourth line thereof.
 
   
Regulatory Disruption:
  Any event that Deutsche, in its reasonable discretion, determines

3



--------------------------------------------------------------------------------



 



     
 
  makes it appropriate with regard to any legal, regulatory or self-regulatory
requirements or related policies and procedures (whether or not such
requirements, policies or procedures are imposed by law or have been voluntarily
adopted by Deutsche, and including without limitation Rule 10b-18, Rule 10b-5,
Regulation 13D-G and Regulation 14E under the U.S. Securities Exchange Act of
1934, as amended (the “Exchange Act”), and Regulation M and/or analyzing
Deutsche as if Deutsche were the Issuer or an affiliated purchaser of the
Issuer), for Deutsche to refrain from or decrease any market activity in
connection with the Transaction. Deutsche shall notify Counterparty as soon as
reasonably practicable that a Regulatory Disruption has occurred and the
Expiration Dates affected by it.

Settlement Terms:
     In respect of any Component:

     
Net Share Settlement:
  On each Settlement Date, Counterparty shall deliver to Deutsche a number of
Shares equal to the Net Share Amount for such Settlement Date to the account
specified by Deutsche, and cash in lieu of any fractional shares valued at the
Relevant Price for the Valuation Date corresponding to such Settlement Date. If,
in the good faith reasonable judgment of Deutsche based on the advice of
counsel, the Shares deliverable hereunder would not be immediately freely
transferable by Deutsche under Rule 144 (“Rule 144”) under the U.S. Securities
Act of 1933, as amended (the “Securities Act”) or any successor provision, then
Deutsche may elect to either (x) accept delivery of such Shares notwithstanding
the fact that such Shares are not immediately freely transferable by Deutsche
under Rule 144 or any successor provision or (y) require that such delivery take
place pursuant to the provisions set forth opposite the caption
“Registration/Private Placement Procedures” below.
 
   
Net Share Amount:
  For any Exercise Date, a number of Shares, as calculated by the Calculation
Agent, equal to (x) the product of (i) the number of Warrants being exercised or
deemed exercised on such Exercise Date, and (ii) the excess, if any, of the
Relevant Price for the Valuation Date occurring on such Exercise Date over the
Strike Price (such product, the “Net Share Settlement Amount”), divided by
(y) such Relevant Price.
 
   
Relevant Price:
  On any Valuation Date, the volume weighted average price per Share for the
regular trading session of the Exchange as displayed under the heading
“Bloomberg VWAP” on Bloomberg Page GET.N <equity> AQR on such Valuation Date in
respect of the period from 9:30 am to 4:00 p.m. (New York City time) on such
Valuation Date (or if such volume weighted average price is not available, the
Calculation Agent’s reasonable, good faith estimate of such price on such
Valuation Date).

4



--------------------------------------------------------------------------------



 



     
Settlement Currency:
  USD.
 
   
Other Applicable Provisions:
  The provisions of Sections 9.1(c), 9.8, 9.9, 9.10, 9.11 (except that the
Representation and Agreement contained in Section 9.11 of the Equity Definitions
shall be modified by excluding any representations therein relating to
restrictions, obligations, limitations or requirements under applicable
securities laws as a result of the fact that Counterparty is the Issuer of the
Shares) and 9.12 of the Equity Definitions will be applicable, except that all
references in such provisions to “Physical Settlement” and “Physically-settled”
shall be read as references to “Net Share Settlement” and “Net Share Settled”.
“Net Share Settled” in relation to any Warrant means that Net Share Settlement
is applicable to such Warrant.

Dividends:
     In respect of any Component:

     
Dividend Adjustments:
  Counterparty agrees to notify Deutsche promptly of the announcement of an
ex-dividend date for any cash dividend by Counterparty. If an ex-dividend date
for any cash dividend occurs at any time from, but excluding, the Trade Date to,
and including, the Expiration Date, then in lieu of any adjustments as provided
under “Method of Adjustment” below, the Calculation Agent shall make such
adjustments to the Strike Price and/or the Number of Warrants as it deems
appropriate to preserve for the parties the intended economic benefits of the
Transaction.

Adjustments:
     In respect of any Component:

     
Method of Adjustment:
  Calculation Agent Adjustment; provided, however, that the Equity Definitions
shall be amended by replacing the words “diluting or concentrative” in
Sections 11.2(a), 11.2(c) (in two instances) and 11.2(e)(vii) with the word
“material” and by adding the words “or the Transaction” after the words
“theoretical value of the relevant Shares” in Sections 11.2(a), 11.2(c) and
11.2(e)(vii); provided further that adjustments may be made to account for
changes in expected volatility, expected dividends, expected correlation,
expected stock loan rate and expected liquidity relative to the relevant Share.

Extraordinary Events:

     
New Shares:
  In the definition of New Shares in Section 12.1(i) of the Equity Definitions,
the text in clause (i) thereof shall be deleted in its entirety and replaced
with “publicly quoted, traded or listed on any of the New York Stock Exchange,
The NASDAQ Global Select Market or The NASDAQ Global Market (or their respective
successors)”.

5



--------------------------------------------------------------------------------



 



     
Modified Calculation Agent Adjustment:
  If, in respect of any Merger Event to which Modified Calculation Agent
Adjustment applies, the adjustments to be made in accordance with
Section 12.2(e)(i) of the Equity Definitions would result in Counterparty being
different from the issuer of the Shares, then with respect to such Merger Event,
as a condition precedent to the adjustments contemplated in Section 12.2(e)(i)
of the Equity Definitions, Counterparty and the issuer of the Shares shall,
prior to the Merger Date, have entered into such documentation containing
representations, warranties and agreements relating to securities law and other
issues as requested by Deutsche that Deutsche has determined, in its reasonable
discretion, to be reasonably necessary or appropriate to allow Deutsche to
continue as a party to the Transaction, as adjusted under Section 12.2(e)(i) of
the Equity Definitions, and to preserve its hedging or hedge unwind activities
in connection with the Transaction in a manner compliant with applicable legal,
regulatory or self-regulatory requirements, or with related policies and
procedures applicable to Deutsche, and if such conditions are not met or if the
Calculation Agent determines that no adjustment that it could make under
Section 12.2(e)(i) of the Equity Definitions will produce a commercially
reasonable result, then the consequences set forth in Section 12.2(e)(ii) of the
Equity Definitions shall apply.
 
   
 
  For greater certainty, the definition of “Modified Calculation Agent
Adjustment” in Sections 12.2 and 12.3 of the Equity Definitions shall be amended
by adding the following italicized language to the stipulated parenthetical
provision: “(including adjustments to account for changes in expected
volatility, expected dividends, expected correlation, expected stock loan rate
or expected liquidity relevant to the Shares or to the Transaction) from the
Announcement Date to the Merger Date (Section 12.2) or Tender Offer Date
(Section 12.3)”.
 
   
Announcement Event:
  If an Announcement Event occurs, the Calculation Agent will determine the
economic effect of the Announcement Event on the theoretical value of each
Component of the Transaction (including without limitation any change in
expected volatility, expected dividends, expected correlation, expected stock
loan rate or expected liquidity relevant to the Shares or to the Transaction)
from the potential Announcement Date to the Expiration Date for such Component
and, if such economic effect is material, the Calculation Agent will adjust the
terms of the Transaction to reflect such economic effect. “Announcement Event”
shall mean the occurrence of a potential Announcement Date of a Merger Event or
Tender Offer, if the Merger Date or Tender Offer Date does not, or is not
anticipated to, occur on or prior to the Expiration Date for, or any earlier
termination of, the relevant Component.
 
   
Consequences of Merger Events:
   
 
   
(a) Share-for-Share:
  Modified Calculation Agent Adjustment.
 
   
(b) Share-for-Other:
  Cancellation and Payment (Calculation Agent Determination).
 
   
(c) Share-for-Combined:
  Component Adjustment.

6



--------------------------------------------------------------------------------



 



     
Tender Offer:
  Applicable; provided that Section 12.1(d) of the Equity Definitions is hereby
amended by adding “, or of the outstanding Shares,” before “of the Issuer” in
the fourth line thereof. Sections 12.1(e) and 12.1(1)(ii) of the Equity
Definitions are hereby amended by adding “or Shares, as applicable,” after
“voting shares”.
 
   
Consequences of Tender Offers:
   
 
   
(a) Share-for-Share:
  Modified Calculation Agent Adjustment.
 
   
(b) Share-for-Other:
  Modified Calculation Agent Adjustment.
 
   
(c) Share-for-Combined:
  Modified Calculation Agent Adjustment.
 
   
Nationalization, Insolvency and Delisting:
  Cancellation and Payment (Calculation Agent Determination); provided that in
addition to the provisions of Section 12.6(a)(iii) of the Equity Definitions, it
shall also constitute a Delisting if the Exchange is located in the United
States and the Shares are not immediately re-listed, re-traded or re-quoted on
any of the New York Stock Exchange, The NASDAQ Global Select Market or The
NASDAQ Global Market (or their respective successors); if the Shares are
immediately re-listed, re-traded or re-quoted on any such exchange or quotation
system, such exchange or quotation system shall be deemed to be the Exchange.
For the avoidance of doubt, the occurrence of any event that is a Merger Event
and would otherwise have been a Delisting will have the consequence specified
for the relevant Merger Event.

Additional Disruption Events:

     
Change in Law:
  Applicable; provided that Section 12.9(a)(ii) of the Equity Definitions is
hereby amended (i) by the replacement of the word “Shares” with “Hedge
Positions” in clause (X) thereof; (ii) by adding the phrase “or announcement”
immediately after the phrase “due to the promulgation” in the third line thereof
and adding the phrase “formal or informal” before the word “interpretation” in
the same line; and (iii) immediately following the word “Transaction” in clause
(X) thereof, adding the phrase “in the manner contemplated by the Hedging Party
on the Trade Date, unless the illegality is due to an act or omission of the
party seeking to elect termination of the Transaction”.
 
   
Failure to Deliver:
  Inapplicable
 
   
Insolvency Filing:
  Applicable
 
   
Loss of Stock Borrow:
  Applicable
 
   
     Maximum Stock Loan Rate:
  200 basis points per annum
 
   
Increased Cost of Stock Borrow:
  Applicable
 
   
     Initial Stock Loan Rate:
  25 basis points per annum

7



--------------------------------------------------------------------------------



 



     
Increased Cost of Hedging:
  Applicable
 
   
Hedging Disruption:
  Applicable
 
   
Hedging Party:
  Deutsche for all applicable Additional Disruption Events
 
   
Determining Party:
  Deutsche for all applicable Additional Disruption Events
 
   
Acknowledgements:
   
 
   
Non-Reliance:
  Applicable
 
   
Agreements and Acknowledgements
   
Regarding Hedging Activities:
  Applicable
 
   
Additional Acknowledgements:
  Applicable

Mutual Representations: Each of Deutsche and Counterparty represents and
warrants to, and agrees with, the other party that:

  (i)   Tax Disclosure. Notwithstanding anything to the contrary herein, in the
Equity Definitions or in the Agreement, and notwithstanding any express or
implied claims of exclusivity or proprietary rights, the parties (and each of
their employees, representatives or other agents) are authorized to disclose to
any and all persons, beginning immediately upon commencement of their
discussions and without limitation of any kind, the tax treatment and tax
structure of the Transaction, and all materials of any kind (including opinions
or other tax analyses) that are provided by either party to the other relating
to such tax treatment and tax structure.     (ii)   Commodity Exchange Act. It
is an “eligible contract participant” within the meaning of Section 1a(12) of
the U.S. Commodity Exchange Act, as amended (the “CEA”). The Transaction has
been subject to individual negotiation by the parties. The Transaction has not
been executed or traded on a “trading facility” as defined in Section 1a(33) of
the CEA. It has entered into the Transaction with the expectation and intent
that the Transaction shall be performed to its termination date.     (iii)  
Securities Act. It is a “qualified institutional buyer” as defined in Rule 144A
under the Securities Act, or an “accredited investor” as defined under the
Securities Act.     (iv)   Investment Company Act. It is a “qualified purchaser”
as defined under the U.S. Investment Company Act of 1940, as amended (the
“Investment Company Act”).     (v)   ERISA. The assets used in the Transaction
(1) are not assets of any “plan” (as such term is defined in Section 4975 of the
U.S. Internal Revenue Code (the “Code”)) subject to Section 4975 of the Code or
any “employee benefit plan” (as such term is defined in Section 3(3) of the U.S.
Employee Retirement Income Security Act of 1974, as amended (“ERISA”)) subject
to Title I of ERISA, and (2) do not constitute “plan assets” within the meaning
of Department of Labor Regulation 2510.3-101, 29 CFR Section 2510-3-101.

8



--------------------------------------------------------------------------------



 



Counterparty Representations: In addition to the representations and warranties
in the Agreement and those contained elsewhere herein, Counterparty represents,
warrants, acknowledges and covenants that:

  (i)   Counterparty shall provide written notice to Deutsche within 24 hours of
obtaining knowledge of the occurrence of any event that would constitute an
Event of Default, a Potential Event of Default, a Potential Adjustment Event, a
Merger Event or any other Extraordinary Event; provided, however, that should
Counterparty be in possession of material non-public information regarding
Counterparty, Counterparty shall not communicate such information to Deutsche in
connection with this Transaction.     (ii)   (A) Counterparty is acting for its
own account, and it has made its own independent decisions to enter into the
Transaction and as to whether the Transaction is appropriate or proper for it
based upon its own judgment and upon advice from such advisers as it has deemed
necessary, (B) Counterparty is not relying on any communication (written or
oral) of Deutsche or any of its affiliates as investment advice or as a
recommendation to enter into the Transaction (it being understood that
information and explanations related to the terms and conditions of the
Transaction shall not be considered investment advice or a recommendation to
enter into the Transaction) and (C) no communication (written or oral) received
from Deutsche or any of its affiliates shall be deemed to be an assurance or
guarantee as to the expected results of the Transaction.     (iii)  
Counterparty is not entering into the Transaction for the purpose of
(i) creating actual or apparent trading activity in the Shares (or any security
convertible into or exchangeable for the Shares) or (ii) raising or depressing
or otherwise manipulating the price of the Shares (or any security convertible
into or exchangeable for the Shares), in either case in violation of the
Exchange Act.     (iv)   Counterparty’s filings under the Securities Act, the
Exchange Act, and other applicable securities laws that are required to be filed
have been filed and, as of the respective dates thereof and as of the date of
this representation, there is no misstatement of material fact contained therein
or omission of a material fact required to be stated therein or necessary to
make the statements made therein, in the light of the circumstances under which
they were made, not misleading.     (v)   Without limiting the generality of
Section 3(a)(iii) of the Agreement, Counterparty has not violated, and shall not
directly or indirectly violate, any applicable law (including, without
limitation, the Securities Act and the Exchange Act and the regulations
promulgated thereunder, including Rule 13e-1 and Rule 13e-4 under the Exchange
Act) in connection with the Transaction.     (vi)   The representations and
warranties of Counterparty set forth in Section 3 of the Agreement and Section 2
of the Purchase Agreement dated as of the Trade Date between Counterparty and
Deutsche Bank Securities Inc. as representative of the initial purchasers party
thereto (the “Purchase Agreement”) are true and correct as of the Trade Date and
the Effective Date, and are hereby deemed to be repeated to Deutsche as of such
dates as if set forth herein.     (vii)   The Shares issuable upon exercise of
all Warrants (the “Warrant Shares”) have been duly authorized and, when
delivered pursuant to the terms of such Transaction, shall be validly issued,
fully-paid and non-assessable, and such issuance of the Warrant Shares shall not
be subject to any preemptive or similar rights and shall, upon such issuance, be
accepted for listing or quotation on the Exchange.     (viii)   Counterparty is
not as of the Trade Date and as of the date on which Counterparty delivers any
Termination Delivery Units, and shall not be after giving effect to the
transactions contemplated hereby, “insolvent” (as such term is defined in
Section 101(32) of the U.S. Bankruptcy Code (Title 11 of the United States Code)
(the “Bankruptcy Code”)).

9



--------------------------------------------------------------------------------



 



  (ix)   Counterparty is not, and after giving effect to the transactions
contemplated hereby will not be, an “investment company” as such term is defined
in the Investment Company Act.     (x)   Without limiting the generality of
Section 13.1 of the Equity Definitions, Counterparty acknowledges that Deutsche
is not making any representations or warranties with respect to the treatment of
the Transaction under FASB Statements 128, 133, 149 or 150 (or under any
successor statement), EITF Issue No. 00-19, 01-6, 03-6 or 07-5 (or any successor
issue statements), under FASB’s Liabilities & Equity Project, or under any other
accounting guidance.     (xi)   Counterparty understands, agrees and
acknowledges that no obligations of Deutsche to it hereunder, if any, shall be
entitled to the benefit of deposit insurance and that such obligations shall not
be guaranteed by any affiliate of Deutsche or any governmental agency.     (xii)
  Counterparty shall deliver to Deutsche an opinion of counsel, dated as of the
Trade Date, and reasonably acceptable to Deutsche in form and substance, with
respect to the matters set forth in Section 3(a) of the Agreement and such other
matters as Deutsche may reasonably request.     (xiii)   On each anniversary of
the Trade Date, Counterparty shall deliver to Deutsche an officer’s certificate,
signed by an authorized officer, stating the number of Available Shares (as
defined in the provision titled “Limitation On Delivery of Shares” below).

Miscellaneous:
Effectiveness. If, on or prior to the Effective Date, Deutsche reasonably
determines that it is advisable to cancel the Transaction because of concerns
that Deutsche’s related hedging activities could be viewed as not complying with
applicable securities laws, rules or regulations, the Transaction shall be
cancelled and shall not become effective, and neither party shall have any
obligation to the other party in respect of the Transaction.
Netting and Set-Off. The parties hereto agree that the Transaction shall not be
subject to netting or set off with any other transaction.
Qualified Financial Contracts. It is the intention of the parties that, in
respect of Counterparty, (a) the Transaction shall constitute a “qualified
financial contract” within the meaning of 12 U.S.C. Section 1821(e)(8)(D)(i) and
(b) a Non-defaulting Party’s rights under Sections 5 and 6 of the Agreement
constitute rights of the kind referred to in 12 U.S.C. Section 1821(e)(8)(A).
Method of Delivery. Whenever delivery of funds or other assets is required
hereunder by or to Counterparty, such delivery shall be effected through Agent.
In addition, all notices, demands and communications of any kind relating to the
Transaction between Deutsche and Counterparty shall be transmitted exclusively
through Agent.
Status of Claims in Bankruptcy. Deutsche acknowledges and agrees that this
Confirmation is not intended to convey to Deutsche rights with respect to the
Transaction that are senior to the claims of common stockholders in any U.S.
bankruptcy proceedings of Counterparty; provided that nothing herein shall limit
or shall be deemed to limit Deutsche’s right to pursue remedies in the event of
a breach by Counterparty of its obligations and agreements with respect to the
Transaction; provided, further, that nothing herein shall limit or shall be
deemed to limit Deutsche’s rights in respect of any transactions other than the
Transaction.
No Collateral. Notwithstanding any provision of this Confirmation, the
Agreement, Equity Definitions, or any other agreement between the parties to the
contrary, the obligations of Counterparty under the Transaction are not secured
by any collateral.
Securities Contract; Swap Agreement. The parties hereto agree and acknowledge
that Deutsche is a “financial institution,” “swap participant” and “financial
participant” within the meaning of Sections 101(22), 101(53C) and

10



--------------------------------------------------------------------------------



 



101(22A) of the Bankruptcy Code. The parties hereto further agree and
acknowledge (A) that this Confirmation is (i) a “securities contract,” as such
term is defined in Section 741(7) of the Bankruptcy Code, with respect to which
each payment and delivery hereunder or in connection herewith is a “termination
value,” “payment amount” or “other transfer obligation” within the meaning of
Section 362 of the Bankruptcy Code and a “settlement payment” or a “transfer”
within the meaning of Section 546 of the Bankruptcy Code, and (ii) a “swap
agreement,” as such term is defined in Section 101(53B) of the Bankruptcy Code,
with respect to which each payment and delivery hereunder or in connection
herewith is a “termination value,” a “payment amount” or “other transfer
obligation” within the meaning of Section 362 of the Bankruptcy Code and a
“transfer” within the meaning of Section 546 of the Bankruptcy Code, and
(B) that Deutsche is entitled to the protections afforded by, among other
sections, Section 362(b)(6), 362(b)(17), 362(b)(27), 362(o), 546(e), 546(g),
546(j), 548(d)(2), 555, 560 and 561 of the Bankruptcy Code.
Alternative Calculations and Counterparty Payment on Early Termination and on
Certain Extraordinary Events. If Counterparty owes Deutsche any amount in
connection with the Transaction pursuant to Sections 12.2, 12.3, 12.6, 12.7 or
12.9 of the Equity Definitions (except in the case of an Extraordinary Event in
which the consideration or proceeds to be paid to holders of Shares as a result
of such event consists solely of cash) or pursuant to Section 6(d)(ii) of the
Agreement (except in the case of an Event of Default in which Counterparty is
the Defaulting Party or a Termination Event in which Counterparty is the
Affected Party, other than (x) an Event of Default of the type described in
Section 5(a)(iii), (v), (vi) or (vii) of the Agreement or (y) a Termination
Event of the type described in Section 5(b)(i), (ii), (iii), (iv), (v) or
(vi) of the Agreement that in the case of either (x) or (y) resulted from an
event or events outside Counterparty’s control) (a “Counterparty Payment
Obligation”), Counterparty shall have the right, in its sole discretion, to
satisfy any such Counterparty Payment Obligation by delivery of Termination
Delivery Units (as defined below) by giving irrevocable telephonic notice to
Deutsche, confirmed in writing within one Scheduled Trading Day, between the
hours of 9:00 a.m. and 4:00 p.m. New York time on the Early Termination Date or
other date the transaction is terminated, as applicable (“Notice of Counterparty
Termination Delivery”); provided that if Counterparty does not elect to satisfy
the Counterparty Payment Obligation by delivery of Termination Delivery Units,
Deutsche shall have the right, in its sole discretion, to require Counterparty
to satisfy the Counterparty Payment Obligation by such delivery. Within a
commercially reasonable period of time following receipt of a Notice of
Counterparty Termination Delivery, Counterparty shall deliver to Deutsche a
number of Termination Delivery Units having a cash value equal to the amount of
such Counterparty Payment Obligation (such number of Termination Delivery Units
to be delivered to be determined by the Calculation Agent as the number of whole
Termination Delivery Units that could be sold over a commercially reasonable
period of time to generate proceeds equal to the cash equivalent of such payment
obligation). In addition, if, in the good faith reasonable judgment of Deutsche,
for any reason, the Termination Delivery Units deliverable pursuant to this
paragraph would not be immediately freely transferable by Deutsche under
Rule 144 or any successor provision, then Deutsche may elect either to
(x) accept delivery of such Termination Delivery Units notwithstanding any
restriction on transfer or (y) require that such delivery take place pursuant to
the provisions set forth opposite the caption “Registration/Private Placement
Procedures” below. If the provisions set forth in this paragraph are applicable,
the provisions of Sections 9.8, 9.9, 9.10, 9.11 (modified as described above)
and 9.12 of the Equity Definitions shall be applicable, except that all
references to “Shares” shall be read as references to “Termination Delivery
Units”.
“Termination Delivery Unit” means (a) in the case of a Termination Event, an
Event of Default or an Extraordinary Event (other than an Insolvency,
Nationalization, Merger Event or Tender Offer), one Share or (b) in the case of
an Insolvency, Nationalization, Merger Event or Tender Offer, a unit consisting
of the number or amount of each type of property received by a holder of one
Share (without consideration of any requirement to pay cash or other
consideration in lieu of fractional amounts of any securities) in such
Insolvency, Nationalization, Merger Event or Tender Offer. If a Termination
Delivery Unit consists of property other than cash or New Shares and
Counterparty provides irrevocable written notice to the Calculation Agent on or
prior to the Closing Date that it elects to deliver cash, New Shares or a
combination thereof (in such proportion as Counterparty designates) in lieu of
such other property, the Calculation Agent shall replace such property with
cash, New Shares or a combination thereof as components of a Termination
Delivery Unit in such amounts, as determined by the Calculation Agent in its
discretion by commercially reasonable means, as shall have a value equal to the
value of the property so replaced. If such Insolvency, Nationalization, Merger
Event or Tender Offer involves a choice of consideration to be received by
holders, such holder shall be deemed to have elected to

11



--------------------------------------------------------------------------------



 



receive the maximum possible amount of cash.
Delivery or Receipt of Cash. For the avoidance of doubt, nothing in this
Confirmation shall be interpreted as requiring Counterparty to cash settle this
Transaction, except in circumstances where such cash settlement is within
Counterparty’s control (including, without limitation, where Counterparty elects
to deliver or receive cash, where Counterparty fails timely to provide the
Notice of Counterparty Termination Delivery, or where Counterparty has made
Private Placement Settlement unavailable due to the occurrence of events within
its control ) or in those circumstances in which holders of the Shares would
also receive cash.
Registration/Private Placement Procedures. If, in the reasonable opinion of
Deutsche, following any delivery of Shares or Termination Delivery Units to
Deutsche hereunder, such Shares or Termination Delivery Units would be in the
hands of Deutsche subject to any applicable restrictions with respect to any
registration or qualification requirement or prospectus delivery requirement for
such Shares or Termination Delivery Units pursuant to any applicable federal or
state securities law (including, without limitation, any such requirement
arising under Section 5 of the Securities Act as a result of such Shares or
Termination Delivery Units being “restricted securities”, as such term is
defined in Rule 144) (such Shares or Termination Delivery Units, “Restricted
Shares”), then delivery of such Restricted Shares shall be effected pursuant to
either clause (i) or (ii) of Annex A hereto at the election of Counterparty,
unless waived by Deutsche. Notwithstanding the foregoing, solely in respect of
any Warrants exercised or deemed exercised on any Exercise Date, Counterparty
shall elect, prior to the first Settlement Date for the first Exercise Date, a
Private Placement Settlement (as defined in Annex A hereto) or Registration
Settlement (as defined in Annex A hereto) for all deliveries of Restricted
Shares for all such Exercise Dates which election shall be applicable to all
Settlement Dates for such Warrants and the procedures in clause (i) or clause
(ii) of Annex A hereto shall apply for all such delivered Restricted Shares on
an aggregate basis commencing after the final Settlement Date for such Warrants.
The Calculation Agent shall make reasonable adjustments to settlement terms and
provisions under this Confirmation to reflect a single Private Placement
Settlement or Registration Settlement for such aggregate Restricted Shares
delivered hereunder. If the Private Placement Settlement or the Registration
Settlement shall not be effected as set forth in clauses (i) or (ii) of Annex A,
as applicable, then failure to effect such Private Placement Settlement or such
Registration Settlement shall constitute an Event of Default with respect to
which Counterparty shall be the Defaulting Party.
Share Deliveries. Counterparty acknowledges and agrees that, to the extent that
Deutsche is not then an affiliate, as such term is used in Rule 144, of
Counterparty and has not been such an affiliate of Counterparty for 90 days (it
being understood that Deutsche shall not be considered such an affiliate of
Counterparty solely by reason of its right to receive Shares pursuant to a
Transaction hereunder), any Shares or Termination Delivery Units delivered
hereunder at any time after one year from the Premium Payment Date shall be
eligible for resale under Rule 144 or any successor provision, and Counterparty
agrees to promptly remove, or cause the transfer agent for such Shares or
Termination Delivery Units to remove, any legends referring to any restrictions
on resale under the Securities Act from the certificates representing such
Shares or Termination Delivery Units. Counterparty further agrees that with
respect to any Shares or Termination Delivery Units delivered hereunder at any
time after 6 months from the Premium Payment Date but prior to 1 year from the
Premium Payment Date, to the extent that Counterparty then satisfies the current
information requirement of Rule 144, Counterparty shall promptly remove, or
cause the transfer agent for such Shares or Termination Delivery Units to
remove, any legends referring to any such restrictions or requirements from the
certificates representing such Share or Termination Delivery Units upon delivery
by Deutsche to Counterparty or such transfer agent of any customary seller’s and
broker’s representation letters in connection with resales of such Shares or
Termination Delivery Units pursuant to Rule 144, without any further requirement
for the delivery of any certificate, consent, agreement, opinion of counsel,
notice or any other document, any transfer tax stamps or payment of any other
amount or any other action by Deutsche. Counterparty further agrees and
acknowledges that Deutsche shall run a holding period under Rule 144 with
respect to the Warrants and/or any Shares or Termination Delivery Units
delivered hereunder notwithstanding the existence of any other transaction or
transactions between Counterparty and Deutsche relating to the Shares.
Counterparty further agrees that Shares or Termination Delivery Units delivered
hereunder prior to the date that is 6 months from the Premium Payment Date may
be freely transferred by Deutsche to its affiliates, and Counterparty shall
effect such transfer without any further action by Deutsche. Notwithstanding
anything to the contrary herein, Counterparty agrees that any delivery of Shares
or Termination Delivery Units shall be effected by book-entry transfer through
the facilities of the Clearance System if, at the time of such delivery, the
certificates representing

12



--------------------------------------------------------------------------------



 



such Shares or Termination Delivery Units would not contain any restrictive
legend as described above. Notwithstanding anything to the contrary herein, to
the extent the provisions of Rule 144 or any successor rule are amended, or the
applicable interpretation thereof by the Securities and Exchange Commission or
any court changes after the Trade Date, the agreements of Counterparty herein
shall be deemed modified to the extent necessary, in the opinion of outside
counsel of Counterparty, to comply with Rule 144, including Rule 144(b) or any
successor provision, as in effect at the time of delivery of the relevant Shares
or Termination Delivery Units.
No Material Non-Public Information. On each day during the period beginning on
the Trade Date and ending on the earlier of the December 7, 2009 and the day on
which Deutsche has informed Counterparty in writing that Deutsche has completed
all purchases or sales of Shares or other transactions to hedge initially its
exposure with respect to the Transaction, Counterparty represents and warrants
to Deutsche that it is not aware of any material nonpublic information
concerning itself or the Shares.
Limit on Beneficial Ownership; Share Accumulation Condition. Notwithstanding any
other provisions hereof, Deutsche may not exercise any Warrant hereunder,
Automatic Exercise shall not apply with respect thereto, and no delivery
hereunder (including pursuant to provisions opposite the headings “Alternative
Calculations and Counterparty Payments on Early Termination and on Certain
Extraordinary Events,” “Registration/Private Placement Procedures,” “Limitation
on Delivery of Shares” or Annex A) shall be made, to the extent (but only to the
extent) that the receipt of any Shares upon such exercise or delivery would
result in the Equity Percentage (as defined below) exceeding 9% or an Ownership
Trigger (as defined below) being met. In addition, Deutsche agrees that if at
any time a delivery of Shares hereunder would result in a Share Accumulation
Condition, it shall so notify Counterparty and instruct Counterparty to defer
such delivery to the extent necessary to avoid the existence of a Share
Accumulation Condition. Any purported delivery hereunder shall be void and have
no effect to the extent (but only to the extent) that such delivery would result
in the Equity Percentage exceeding 9% or an Ownership Trigger being met. If any
delivery owed to Deutsche or exercise hereunder is not made, in whole or in
part, as a result of this provision, Counterparty’s obligation to make such
delivery and Deutsche’s right to exercise a Warrant shall not be extinguished
and Counterparty shall make such delivery as promptly as practicable after, but
in no event later than one Clearance System Business Day after, Deutsche gives
notice to Counterparty that such exercise or delivery would not result in the
Equity Percentage exceeding 9%, an Ownership Trigger being met, or a Share
Accumulation Condition, as applicable. “Share Accumulation Condition” means
that, at any time of determination, the number of Shares previously delivered to
Deutsche pursuant to the exercise of Warrants and then still owned by Deutsche
is greater than 2,048,975 (as such number may be adjusted from time to time by
the Calculation Agent to account for any subdivision, stock-split, stock
combination, reclassification or similar dilutive or anti-dilutive event with
respect to the Shares.)
Repurchase Notices. Counterparty shall, on any day on which Counterparty effects
any repurchase of Shares, provide Deutsche with a written notice of such
repurchase (a “Repurchase Notice”) on such day if, following such repurchase,
the Warrant Equity Percentage (as defined below) is greater by 0.5% or more than
the Warrant Equity Percentage set forth in the immediately preceding Repurchase
Notice (or, in the case of the first such Repurchase Notice, greater by 0.5% or
more than the Warrant Equity Percentage as of the date hereof). The “Warrant
Equity Percentage” as of any day is the fraction, expressed as a percentage, of
(1) the numerator of which is the Number of Warrants, and (2) the denominator of
which is the number of Shares outstanding on such day. Counterparty agrees to
indemnify and hold harmless Deutsche and its affiliates and their respective
officers, directors, employees, affiliates, advisors, agents and controlling
person (each, an “Indemnified Person”) from and against any and all losses
(including losses relating to Deutsche’s hedging activities as a consequence of
becoming, or of the risk of becoming, an “insider” as defined under Section 16
of the Exchange Act, including without limitation, any forbearance from hedging
activities or cessation of hedging activities and any losses in connection
therewith with respect to this Transaction), claims, damages, judgments,
liabilities and expense (including reasonable attorney’s fees), joint or
several, which an Indemnified Person actually may become subject to, as a result
of Counterparty’s failure to provide Deutsche with a Repurchase Notice on the
day and in the manner specified herein, and to reimburse, upon written request,
each of such Indemnified Persons for any reasonable legal or other expenses
incurred in connection with investigating, preparing for, providing testimony or
other evidence in connection with or defending any of the foregoing. If any
suit, action, proceeding (including any governmental or regulatory
investigation), claim or demand shall be brought or asserted against the
Indemnified Person, such Indemnified Person shall promptly notify Counterparty
in writing, and Counterparty,

13



--------------------------------------------------------------------------------



 



upon request of the Indemnified Person, shall retain counsel reasonably
satisfactory to the Indemnified Person to represent the Indemnified Person and
any others Counterparty may designate in such proceeding and shall pay the fees
and expenses of such counsel related to such proceeding. Counterparty shall be
relieved from liability to the extent that the Indemnified Person fails promptly
to notify Counterparty of any action commenced against it in respect of which
indemnity may be sought hereunder; provided that failure to notify Counterparty
(x) shall not relieve Counterparty from any liability hereunder to the extent it
is not materially prejudiced as a result thereof and (y) shall not, in any
event, relieve Counterparty from any liability that it may have otherwise than
on account of this indemnity agreement. Counterparty shall not be liable for any
settlement of any proceeding effected without its written consent, but if
settled with such consent or if there be a final judgment for the plaintiff,
Counterparty agrees to indemnify any Indemnified Person from and against any
loss or liability by reason of such settlement or judgment. Counterparty shall
not, without the prior written consent of the Indemnified Person, effect any
settlement of any pending or threatened proceeding in respect of which any
Indemnified Person is or could have been a party and indemnity could have been
sought hereunder by such Indemnified Person, unless such settlement includes an
unconditional release of such Indemnified Person from all liability on claims
that are the subject matter of such proceeding on terms reasonably satisfactory
to such Indemnified Person. If the indemnification provided for in this
paragraph is unavailable to an Indemnified Person or insufficient in respect of
any losses, claims, damages or liabilities referred to therein, then
Counterparty, in lieu of indemnifying such Indemnified Person thereunder, shall
contribute to the amount paid or payable by such Indemnified Person as a result
of such losses, claims, damages or liabilities. The remedies provided for in
this paragraph are not exclusive and shall not limit any rights or remedies that
may otherwise be available to any Indemnified Person at law or in equity. The
indemnity and contribution agreements contained in this paragraph shall remain
operative and in full force and effect regardless of the termination of the
Transaction.
Foreign Ownership Notices. Promptly following any determination by Counterparty
of the percentage (“Foreign Ownership Percentage”) of its “capital stock” owned
of record or voted by “aliens” and other persons described in Section 310 (b)(4)
of the Communications Act of 1934 (or any successor provisions) (in each case
within the meaning of such Section 310(b)(4)) and on any date on which
Counterparty is obligated to deliver a Repurchase Notice, Counterparty shall
provide Deutsche with a written notice setting out the Foreign Ownership
Percentage and the Pro Forma Foreign Ownership Percentage; provided, however,
that should Counterparty be in possession of material non-public information
regarding Counterparty, Counterparty shall not communicate such information to
Deutsche in connection with this Transaction. “Pro Forma Foreign Ownership
Percentage” means the Foreign Ownership Percentage determined as if Deutsche
owned a number of Shares equal to the Number of Warrants.
Limitation On Delivery of Shares. Notwithstanding anything herein or in the
Agreement to the contrary, in no event shall Counterparty be required to deliver
Shares in connection with the Transaction in excess of 8,807,328 Shares (the
“Maximum Delivery Amount”). Counterparty represents and warrants (which shall be
deemed to be repeated on each day that the Transaction is outstanding) that the
Maximum Delivery Amount is equal to or less than the number of authorized but
unissued Shares of Counterparty that are not reserved for future issuance in
connection with transactions in the Shares (other than the Transaction) on the
date of the determination of the Maximum Delivery Amount (such Shares, the
“Available Shares”). In the event Counterparty shall not have delivered the full
number of Shares otherwise deliverable as a result of this paragraph (the
resulting deficit, the “Deficit Shares”), Counterparty shall be continually
obligated to deliver, from time to time until the full number of Deficit Shares
have been delivered pursuant to this paragraph, Shares when, and to the extent,
that (i) Shares are repurchased, acquired or otherwise received by Counterparty
or any of its subsidiaries after the Trade Date (whether or not in exchange for
cash, fair value or any other consideration), (ii) authorized and unissued
Shares reserved for issuance in respect of other transactions prior to such date
which prior to the relevant date become no longer so reserved and
(iii) Counterparty additionally authorizes any unissued Shares that are not
reserved for other transactions. Counterparty shall immediately notify Deutsche
of the occurrence of any of the foregoing events (including the number of Shares
subject to clause (i), (ii) or (iii) and the corresponding number of Shares to
be delivered) and promptly deliver such Shares thereafter. Notwithstanding the
provisions of Section 5(a)(ii) of the Agreement, in the event of a failure by
Counterparty to comply with the agreement set forth in this provision, there
shall be no grace period for remedy of such failure.
Additional Termination Event. The occurrence of any of the following shall
constitute an Additional

14



--------------------------------------------------------------------------------



 



Termination Event with respect to which (1) Counterparty shall be the sole
Affected Party and (2) the Transaction shall be the sole Affected Transaction;
provided that with respect to any Additional Termination Event, Deutsche may
choose to treat part of the Transaction as the sole Affected Transaction, and,
upon termination of the Affected Transaction, a Transaction with terms identical
to those set forth herein except with a Number of Warrants equal to the
unaffected number of Warrants shall be treated for all purposes as the
Transaction, which shall remain in full force and effect:
(i) Deutsche reasonably determines based on the advice of counsel that it is
advisable to terminate a portion of the Transaction so that Deutsche’s related
hedging activities will comply with applicable securities laws, rules or
regulations;
(ii) The Shares are not approved for listing on the New York Stock Exchange, The
NASDAQ Global Select Market or The NASDAQ Global Market (or any of their
respective successors);
(iii) any “person” or “group” (as such terms are used for purposes of Sections
13(d) and 14(d) of the Exchange Act or any successor provisions, including any
group acting for the purpose of acquiring, holding, voting or disposing of
securities within the meaning of Rule 13d-5(b)(1) under the Exchange Act or any
successor provision) is or becomes the “beneficial owner” (as that term is used
in Rule 13d-3 under the Exchange Act), directly or indirectly, of shares
representing 50% or more of the total voting power of all outstanding classes of
Counterparty’s capital stock or other interests normally entitled (without
regard to the occurrence of any contingency) to vote in the election of the
board of directors, managers or trustees (“voting stock”) or has the power,
directly or indirectly, to elect a majority of the members of Counterparty’s
board of directors;
(iv) Counterparty consolidates with, enters into a binding share exchange with,
or merges with or into, another person, or Counterparty sells, assigns, conveys,
transfers, leases or otherwise disposes in one transaction or a series of
transactions of all or substantially all of its assets, or any person
consolidates with, or merges with or into, Counterparty, in any such event,
other than any transaction:
(1) pursuant to which the persons that “beneficially owned,” directly or
indirectly, the shares of Counterparty’s voting stock immediately prior to such
transaction “beneficially own,” directly or indirectly, shares of Counterparty’s
voting stock representing at least a majority of the total voting power of all
outstanding classes of voting stock of the surviving or transferee person and
such holders’ proportional voting power immediately after such transaction
vis-à-vis each other with respect to the securities they receive in such
transaction shall be in substantially the same proportions as their respective
voting power vis-à-vis each other immediately prior to such transaction; or
(2) in which at least 95% of the consideration paid for the Shares (other than
cash payments for fractional shares or pursuant to dissenters’ appraisal rights)
consists of shares of common stock traded on the New York Stock Exchange, The
NASDAQ Global Market or The NASDAQ Global Select Market (or any of their
respective successors) (or which will be so traded immediately following such
transaction);
(v) (a) individuals who on the Effective Date constituted Counterparty’s board
of directors and (b) any new directors whose election to Counterparty’s board of
directors or whose nomination for election by Counterparty’s stockholders was
approved by at least a majority of the directors at the time of such election or
nomination still in office either who were directors on the Effective Date or
whose election or nomination for election was previously so approved, cease for
any reason to constitute a majority of Counterparty’s board of directors;
(vi) the holders of Counterparty’s capital stock approve any plan or proposal
for liquidation or dissolution of Counterparty; or
(vii) a determination by Counterparty that Deutsche is a “Disqualified Person”
or any action by Counterparty to cause any shares owned by Deutsche to be
subject to redemption or to any suspension of rights of stock ownership (in each
case pursuant to or within the meaning of Article IV(D) of the Restated
Certificate of Incorporation of Counterparty or any analogous or successor
provisions).

15



--------------------------------------------------------------------------------



 



Transfer or Assignment. Notwithstanding any provision of the Agreement to the
contrary, Deutsche may, subject to applicable law, freely transfer and assign
all of its rights and obligations under the Transaction without the consent of
Counterparty.
If, as determined in Deutsche’s sole discretion, (a) at any time (1) the Equity
Percentage exceeds 8.0% or the Pro Forma Foreign Ownership Percentage exceeds
22.0% or (2) Deutsche, Deutsche Group (as defined below) or any person whose
ownership position would be aggregated with that of Deutsche or Deutsche Group
(Deutsche, Deutsche Group or any such person, a “Deutsche Person”) under
Section 203 of the Delaware General Corporation Law (the “DGCL Takeover
Statute”) or other federal, state or local laws, regulations or regulatory
orders applicable to ownership of Shares (“Applicable Laws”) or the Amended and
Restated Rights Agreement between Gaylord Entertainment Company and
Computershare Trust Company, N.A., dated as of March 9, 2009 (as may be amended,
modified or supplemented from time to time, the “Rights Agreement”), owns,
beneficially owns, constructively owns, controls, holds the power to vote or
otherwise meets a relevant definition of ownership, or could be reasonably
viewed as meeting any of the foregoing, in excess of a number of Shares equal to
(x) the number of Shares that would give rise to (I) reporting, registration,
filing or notification obligations or other requirements (including obtaining
prior approval by a state or federal regulator) of a Deutsche Person under
Applicable Laws (including, without limitation, “interested shareholder” or
“acquiring Person” status under the DGCL Takeover Statute) and with respect to
which such requirements have not been met or the relevant approval has not been
received, (II) a distribution date (or other event with similar consequences)
under the Rights Agreement or (III) give rise to a designation of Deutsche as a
“Disqualified Person” or cause any shares owned by Deutsche to be subject to
redemption or to any suspension of rights of stock ownership (in each case
pursuant to or within the meaning of Article IV(D) of the Restated Certificate
of Incorporation of Counterparty or any analogous or successor provisions) (this
clause (2)(x), the “Ownership Trigger”) minus (y) 1% of the number of Shares
outstanding on the date of determination (either such condition described in
clause (1) or (2), an “Excess Ownership Position”), and (b) Deutsche is unable,
after commercially reasonable efforts, to effect a transfer or assignment on
pricing and terms and within a time period reasonably acceptable to it of all or
a portion of this Transaction pursuant to the preceding paragraph such that an
Excess Ownership Position no longer exists, Deutsche may designate any Scheduled
Trading Day as an Early Termination Date with respect to a portion (the
“Terminated Portion”) of this Transaction, such that an Excess Ownership
Position no longer exists following such partial termination. In the event that
Deutsche so designates an Early Termination Date with respect to a portion of
this Transaction, a payment shall be made pursuant to Section 6 of the Agreement
as if (i) an Early Termination Date had been designated in respect of a
Transaction having terms identical to this Transaction and a Number of Warrants
equal to the Terminated Portion (allocated among the Components thereof in the
discretion of Deutsche), (ii) Counterparty shall be the sole Affected Party with
respect to such partial termination and (iii) such Transaction shall be the only
Terminated Transaction (and, for the avoidance of doubt, the provisions set
forth under the caption “Alternative Calculations and Counterparty Payment on
Early Termination and on Certain Extraordinary Events” shall apply to any amount
that is payable by Counterparty to Deutsche pursuant to this sentence). The
“Equity Percentage” as of any day is the fraction, expressed as a percentage,
(A) the numerator of which is the number of Shares that Deutsche and any of its
affiliates subject to aggregation with Deutsche for purposes of the “beneficial
ownership” test under Section 13 of the Exchange Act and all persons who may
form a “group” (within the meaning of Rule 13d-5(b)(1) under the Exchange Act)
with Deutsche (collectively, “Deutsche Group”) “beneficially own” (within the
meaning of Section 13 of the Exchange Act) without duplication on such day and
(B) the denominator of which is the number of Shares outstanding on such day.
Notwithstanding any other provision in this Confirmation to the contrary
requiring or allowing Deutsche to purchase, sell, receive or deliver any shares
or other securities to or from Counterparty, Deutsche may designate any of its
affiliates to purchase, sell, receive or deliver such shares or other securities
and otherwise to perform Deutsche’s obligations in respect of the Transaction
and any such designee may assume such obligations. Deutsche shall be discharged
of its obligations to Counterparty to the extent of any such performance.
Amendments to Equity Definitions. (a) Section 12.9(b)(iv) of the Equity
Definitions is hereby amended by: (i) deleting (1) subsection (A) in its
entirety, (2) the phrase “or (B)” following subsection (A) and (3) the phrase
“in each case” in subsection (B); (ii) replacing “will lend” with “lends” in
subsection (B); and (iii) deleting the phrase “neither the Non-Hedging Party nor
the Lending Party lends Shares in the amount of the Hedging Shares or” in

16



--------------------------------------------------------------------------------



 



the penultimate sentence; and (b) Section 12.9(b)(v) of the Equity Definitions
is hereby amended by: (i) adding the word “or” immediately before subsection
“(B)” and deleting the comma at the end of subsection (A); (ii) (1) deleting
subsection (C) in its entirety, (2) deleting the word “or” immediately preceding
subsection (C) and (3) deleting the penultimate sentence in its entirety and
replacing it with the sentence “The Hedging Party will determine the
Cancellation Amount payable by one party to the other”; and (iii) deleting
subsection (X) in its entirety and the words “or (Y)” immediately following
subsection (X).
Severability; Illegality. If compliance by either party with any provision of
the Transaction would be unenforceable or illegal, (a) the parties shall
negotiate in good faith to resolve such unenforceability or illegality in a
manner that preserves the economic benefits of the transactions contemplated
hereby and (b) the other provisions of the Transaction shall not be invalidated,
but shall remain in full force and effect.
Waiver of Jury Trial. EACH PARTY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY SUIT,
ACTION OR PROCEEDING RELATING TO THE TRANSACTION. EACH PARTY (I) CERTIFIES THAT
NO REPRESENTATIVE, AGENT OR ATTORNEY OF THE OTHER PARTY HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF SUCH A
SUIT, ACTION OR PROCEEDING, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(II) ACKNOWLEDGES THAT IT AND THE OTHER PARTY HAVE BEEN INDUCED TO ENTER INTO
THE TRANSACTION, AS APPLICABLE, BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS PROVIDED HEREIN.
Governing law: The law of the State of New York.
Contact information. For purposes of the Agreement (unless otherwise specified
in the Agreement), the addresses for notice to the parties shall be:
(a) Counterparty
Gaylord Entertainment Company
One Gaylord Drive
Nashville, TN 37214
Attention: General Counsel
Telephone: (615) 316-6000
Facsimile: (615) 316-6854
with a copy to:
Bass, Berry & Sims PLC
315 Deaderick Street, Suite 2700
Nashville, Tennessee 37238
Attention: F. Mitchell Walker, Jr.
Telephone: (615) 742-6275
Email: mwalker@bassberry.com
(b) Deutsche
Deutsche Bank AG, London Branch
c/o Deutsche Bank Securities Inc.
60 Wall Street
New York, NY 10005

17



--------------------------------------------------------------------------------



 



         
 
  Attention:   Faiz Khan
 
       
 
  Telephone:   (212) 250-0668
 
  Email:   faiz.khan@db.com
 
            with a copy to:
 
            Deutsche Bank AG, London Branch     c/o Deutsche Bank Securities
Inc.     60 Wall Street     New York, New York 10005
 
  Attention:   Lars Kestner
 
       
 
  Telephone:   (212) 250-6043
 
  Email:   Lars.Kestner@db.com

This Confirmation may be executed in several counterparts, each of which shall
be deemed an original but all of which together shall constitute one and the
same instrument.
Counterparty hereby agrees to check this Confirmation and to confirm that the
foregoing correctly sets forth the terms of the Transaction by signing in the
space provided below and returning to Deutsche a facsimile of the fully-executed
Confirmation to Deutsche at 44 113 336 2009. Originals shall be provided for
your execution upon your request.
We are very pleased to have executed the Transaction with you and we look
forward to completing other transactions with you in the near future.
[SIGNATURE PAGES FOLLOW]

18



--------------------------------------------------------------------------------



 



Very truly yours,
DEUTSCHE BANK AG, LONDON BRANCH

                  By:   /s/ Lars Kestner         Name:   Lars Kestner       
Title:   Managing Director     

                  By:   /s/ John Arnone         Name:   John Arnone       
Title:   Managing Director     

DEUTSCHE BANK SECURITIES INC.,
acting solely as Agent in connection with this Transaction

                  By:   /s/ Donald Sung         Name:   Donald Sung       
Title:   Managing Director     

                  By:   /s/ Jeremy Fox         Name:   Jeremy Fox       
Title:   Managing Director     

[Signature Page to Warrant Confirmation]

 



--------------------------------------------------------------------------------



 



Counterparty hereby agrees to, accepts and confirms the terms of the foregoing
as of the Trade Date.
GAYLORD ENTERTAINMENT COMPANY

                  By:   /s/ Carter R. Todd         Name:   Carter R. Todd       
Title:   EVP and General Counsel     

[Counterparty Signature Page to Warrant Confirmation]

 



--------------------------------------------------------------------------------



 



ANNEX A
Registration Settlement and Private Placement Settlement

(i)   If Counterparty elects to settle the Transaction pursuant to this clause
(i) (a “Private Placement Settlement”), then delivery of Restricted Shares by
Counterparty shall be effected in customary private placement procedures with
respect to such Restricted Shares reasonably acceptable to Deutsche; provided
that Counterparty may not elect a Private Placement Settlement if, on the date
of its election, it has taken, or caused to be taken, any action that would make
unavailable either the exemption pursuant to Section 4(2) of the Securities Act
for the sale by Counterparty to Deutsche (or any affiliate designated by
Deutsche) of the Restricted Shares or the exemption pursuant to Section 4(1) or
Section 4(3) of the Securities Act for resales of the Restricted Shares by
Deutsche (or any such affiliate of Deutsche). The Private Placement Settlement
of such Restricted Shares shall include customary representations, covenants,
blue sky and other governmental filings and/or registrations, indemnities to
Deutsche, due diligence rights (for Deutsche or any buyer of the Restricted
Shares designated by Deutsche), opinions and certificates, and such other
documentation as is customary for private placement agreements for private
placements of equity securities of issuers of its size, all reasonably
acceptable to Deutsche. In the event of a Private Placement Settlement, the Net
Share Settlement Amount or the Counterparty Payment Obligation, respectively,
shall be deemed to be the Net Share Settlement Amount or the Counterparty
Payment Obligation, respectively, plus an additional amount (determined from
time to time by the Calculation Agent in its commercially reasonable judgment)
attributable to interest that would be earned on such Net Share Settlement
Amount or the Counterparty Payment Obligation, respectively, (increased on a
daily basis to reflect the accrual of such interest and reduced from time to
time by the amount of net proceeds received by Deutsche as provided herein) at a
rate equal to the open Federal Funds Rate plus 100 basis points per annum for
the period from, and including, such Settlement Date or the date on which the
Counterparty Payment Obligation is due, respectively, to, but excluding, the
related date on which all the Restricted Shares have been sold and calculated on
an Actual/360 basis.

(ii)   If Counterparty elects to settle the Transaction pursuant to this clause
(ii) (a “Registration Settlement”), then Counterparty shall promptly (but in any
event no later than the beginning of the Resale Period) file and use its
reasonable best efforts to make effective under the Securities Act a
registration statement or supplement or amend an outstanding registration
statement in form and substance reasonably satisfactory to Deutsche, to cover
the resale of such Restricted Shares (and any Make-whole Shares) in accordance
with customary resale registration procedures, including covenants, conditions,
representations, underwriting discounts (if applicable), commissions (if
applicable), indemnities, due diligence rights, opinions and certificates, and
such other documentation as is customary for equity underwriting agreements for
resales of equity securities of issuers of its size, all reasonably acceptable
to Deutsche. If Deutsche, in its sole reasonable discretion, is not satisfied
with such procedures and documentation, Private Placement Settlement shall
apply. If Deutsche is satisfied with such procedures and documentation, it shall
sell the Restricted Shares (and any Make-whole Shares) pursuant to such
registration statement during a period (the “Resale Period”) commencing on the
Exchange Business Day following delivery of such Restricted Shares (and any
Make-whole Shares) and ending on the earliest of (i) the Exchange Business Day
on which Deutsche completes the sale of all Restricted Shares or, in the case of
settlement of Termination Delivery Units, a sufficient number of Restricted
Shares so that the realized net proceeds of such sales exceed the Counterparty
Payment Obligation, (ii) the date upon which all Restricted Shares (and any
Make-whole Shares) have been sold or transferred pursuant to Rule 144 (or
similar provisions then in force) and (iii) the date upon which all Restricted
Shares (and any Make-whole Shares) may be sold or transferred by a non-affiliate
pursuant to Rule 144 (or any similar provision then in force) without any
further restriction whatsoever.

(iii)   If (ii) above is applicable and the Net Share Settlement Amount or the
Counterparty Payment Obligation, as applicable, exceeds the realized net
proceeds from such resale, or if (i) above is applicable and the Freely
Tradeable Value (as defined below) of the Shares owed pursuant to the Net Share
Settlement Amount, or the Counterparty Payment Obligation (in each case as
adjusted pursuant to (i) above), as applicable, exceeds the realized net
proceeds from such resale, Counterparty shall transfer to Deutsche by the open
of the regular trading session on the Exchange

A-1



--------------------------------------------------------------------------------



 



    on the Exchange Business Day immediately following the last day of the
Resale Period the amount of such excess (the “Additional Amount”), at its
option, either in cash or in a number of Restricted Shares (“Make-whole Shares”,
provided that the aggregate number of Restricted Shares and Make-whole Shares
delivered shall not exceed the Maximum Delivery Amount) that, based on the
Relevant Price on the last day of the Resale Period (as if such day was the
“Valuation Date” for purposes of computing such Relevant Price), has a value
equal to the Additional Amount. If Counterparty elects to pay the Additional
Amount in Make-whole Shares, Counterparty shall elect whether the requirements
and provisions for either Private Placement Settlement or Registration
Settlement shall apply to such payment. This provision shall be applied
successively until the Additional Amount is equal to zero, subject to
“Limitation on Delivery of Shares”. “Freely Tradeable Value” means the value of
the number of Shares delivered to Deutsche which such Shares would have if they
were freely tradeable (without prospectus delivery) upon receipt by Deutsche, as
determined by the Calculation Agent by reference to the Relevant Price for
freely tradeable Shares as of the Valuation Date, or other date of valuation
used to determine the delivery obligation with respect to such Shares, or by
other commercially reasonable means.

A-2



--------------------------------------------------------------------------------



 



ANNEX B
The Strike Price, Premium and Final Disruption Date for the Transaction are set
forth below.

     
Strike Price:
  USD32.70
 
   
Premium:
  USD14,580,000
 
   
Final Disruption Date:
  June 24, 2015

B-1

 



--------------------------------------------------------------------------------



 



ANNEX C
     For each Component of the Transaction, the Number of Warrants and
Expiration Date is set forth below.

          Component Number   Number of Warrants   Expiration Date 1.   48,930  
01/02/15 2.   48,930   01/05/15 3.   48,930   01/06/15 4.   48,930   01/07/15 5.
  48,930   01/08/15 6.   48,930   01/09/15 7.   48,930   01/12/15 8.   48,930  
01/13/15 9.   48,930   01/14/15 10.   48,930   01/15/15 11.   48,930   01/16/15
12.   48,930   01/20/15 13.   48,930   01/21/15 14.   48,930   01/22/15 15.  
48,930   01/23/15 16.   48,930   01/26/15 17.   48,930   01/27/15 18.   48,930  
01/28/15 19.   48,930   01/29/15 20.   48,930   01/30/15 21.   48,930   02/02/15
22.   48,930   02/03/15 23.   48,930   02/04/15 24.   48,930   02/05/15 25.  
48,930   02/06/15 26.   48,930   02/09/15 27.   48,930   02/10/15 28.   48,930  
02/11/15 29.   48,930   02/12/15 30.   48,930   02/13/15 31.   48,930   02/17/15
32.   48,930   02/18/15 33.   48,930   02/19/15 34.   48,930   02/20/15 35.  
48,930   02/23/15 36.   48,930   02/24/15 37.   48,930   02/25/15 38.   48,930  
02/26/15 39.   48,930   02/27/15

C-1



--------------------------------------------------------------------------------



 



          Component Number   Number of Warrants   Expiration Date 40.   48,930  
03/02/15 41.   48,930   03/03/15 42.   48,930   03/04/15 43.   48,930   03/05/15
44.   48,930   03/06/15 45.   48,930   03/09/15 46.   48,930   03/10/15 47.  
48,930   03/11/15 48.   48,930   03/12/15 49.   48,930   03/13/15 50.   48,930  
03/16/15 51.   48,930   03/17/15 52.   48,930   03/18/15 53.   48,930   03/19/15
54.   48,930   03/20/15 55.   48,930   03/23/15 56.   48,930   03/24/15 57.  
48,930   03/25/15 58.   48,930   03/26/15 59.   48,930   03/27/15 60.   48,930  
03/30/15 61.   48,930   03/31/15 62.   48,930   04/01/15 63.   48,930   04/02/15
64.   48,930   04/06/15 65.   48,930   04/07/15 66.   48,930   04/08/15 67.  
48,930   04/09/15 68.   48,930   04/10/15 69.   48,930   04/13/15 70.   48,930  
04/14/15 71.   48,930   04/15/15 72.   48,930   04/16/15 73.   48,930   04/17/15
74.   48,930   04/20/15 75.   48,930   04/21/15 76.   48,930   04/22/15 77.  
48,930   04/23/15 78.   48,930   04/24/15 79.   48,930   04/27/15 80.   48,930  
04/28/15 81.   48,930   04/29/15 82.   48,930   04/30/15 83.   48,930   05/01/15
84.   48,930   05/04/15 85.   48,930   05/05/15

C-2



--------------------------------------------------------------------------------



 



          Component Number   Number of Warrants   Expiration Date 86.   48,930  
05/06/15 87.   48,930   05/07/15 88.   48,930   05/08/15 89.   48,930   05/11/15
90.   48,894   05/12/15

C-3